COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00056-CV


MELINDA CANDANOSA                                                 APPELLANT

                                      V.

FEC EULESS, L.P., INDIVIDUALLY,                                    APPELLEE
AND D/B/A AMERICA'S
INCREDIBLE PIZZA COMPANY


                                   ----------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                ----------
      On February 10, 2011, Appellant Melinda Candanosa filed a notice of

appeal from the trial court’s judgment, which was signed on January 10, 2011.

On February 16, 2011, we sent a letter to Appellant stating our concern that we

may be without jurisdiction because Appellant’s notice of appeal was not timely




      1
      See Tex. R. App. P. 47.4.
filed.2 We informed Appellant that unless she, or any party desiring to continue

the appeal, filed a response showing a reasonable explanation for the late filing

of the notice of appeal on or before February 28, 2011, the appeal could be

dismissed for want of jurisdiction.    To date, we have received no response

showing any reasonable explanation for the late filing of the notice of appeal.

      The January 10, 2011 order of the trial court was a final judgment and

appealable. Thus, the notice of appeal must have been filed by February 9,

2011, but it was not filed until February 10, 2011. Because Appellant’s notice of

appeal was untimely, we have no jurisdiction to consider this appeal.

Accordingly, we dismiss this appeal for want of jurisdiction.3



                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: April 7, 2011




      2
       See Tex. R. App. P. 26.1(a).
      3
       See Tex. R. App. P. 42.3(a), 43.2(f).


                                         2